                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA



Thomas P. Lowe,                              )
                                             )
                      Plaintiff,             )       C.A. No. 4:19-1257-RMG
                                             )
       vs.                                   )
                                             )
Andrew Saul, Commissioner of Social          )
Security,                                    )       ORDER
                                             )
                      Defendant.             )
                                             )


       This matter comes before the Court on the Commissioner's Unopposed Motion for

Remand. (Dkt. No. 12). This motion was made by the Commissioner after the submission of

Plaintiffs brief. Plaintiff asserts that the Commissioner's decision denying him Social Security

Act disability benefits is not supported by substantial evidence and contains errors of law. These

include alleged inadequate assessment of Plaintiffs residual functional capacity and the opinions

of Plaintiffs treating physicians. (Dkt. No. 11). On remand, the Administrative Law Judge is

directed to address these issues in conducting a re-evaluation of Plaintiffs claim. The Court

reverses the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g) and

remands the matter to the agency for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                                      ergel
                                                      me      a es   istrict Judge

January<.,.,, 2020
Charleston, South CaroFna
